DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 21 and 22 recite the composite material has a sheet resistance of “0.51 Ω/sq or less” and “0.36 Ω/sq or less”, respectively. These ranges are not supported by the original filing. Although the specification discloses Examples 1-5 which describe composite materials having sheet resistances of “about 0.36 Ω/sq”, “about 0.32 Ω/sq”, “0.048 Ω/sq or so”, “0.041 Ω/sq or so”, and “about 0.51 Ω/sq”, respectively, (see paragraphs 52-66 of the specification; [0051-0056] of the PGPub) these values do not provide support for the full ranges as presently claimed, which include values other than those disclosed. Additionally, there does not appear to be any general teaching regarding sheet resistance values.
Claim Rejections - 35 USC § 103
Claim(s) 1, 5, 7-12, 14, 18-19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esseghir (US 2015/0223288).
Regarding claims 1, 11-12, and 14:
Esseghir discloses a metal-based component comprising a foamed metal that is at least partially filled with a polymer-based material [0002; 0009; 0015; 0022]. The polymer-based material can be filled with aluminum flakes or fiber [0022].
Esseghir discloses a metal-based component comprising a foamed metal that is at least partially filled with a polymer-based material as previously explained. Esseghir does not provide a general range for the thickness of the metal foam, although an example having a thickness of 25.4 mm is provided [0046]. The reference, however, does state that cell sizes in the foam can range from 0.5-10 mm [0017-0018]. This disclosure provides one of ordinary skill a range of potential thicknesses because a foam with cell sizes of, e.g., 8 mm would need to be at least a little larger than 8 mm. Furthermore, the polymer-based material can have a thickness of 50-1,000 μm [0031]. Therefore, Esseghir provides one of ordinary skill in the art motivation to vary the thicknesses of the metal foam and the plastic coating over wide ranges. Additionally, a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thicknesses of the metal foam and plastic coating, including over values resulting in a relative thickness value within the claimed ranges, to provide the desired dimensions and mechanical strength desired for a given end use.
Regarding claims 5 and 19:
Esseghir teaches the metal foam can have a thermal conductivity of greater than 8 W/mK [0016]. An example foamed metal filled with epoxy has a thermal conductivity of 5.1 W/mK [0055].
Regarding claim 7:
The foamed metal can have a relative density of 0.03-0.9, relative to the density of the base metal [0016]. Given the very low density of air, these density percentages inversely approximate the porosity of the foam. For example, a foam having a density of 40% of a non-foamed metal is about 40% metal and 60% air, i.e., a porosity of 60%. 
Regarding claims 8 and 18:
Esseghir teaches the use of copper, aluminum, nickel, etc. [0011].
Regarding claim 9:
Esseghir teaches the use of epoxy [0022].
Regarding claim 10:
Esseghir teaches the polymer can fully fill the metal composite, i.e., the polymer volume equals the metal volume [0022].
Regarding claims 21-22:
Given that Esseghir teaches a composite material comprising the same materials as presently claimed, and which provides other properties as claimed (e.g., thermal conductivity), the examiner submits the prior art composite material also has a sheet resistance as presently claimed.


Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esseghir (US 2015/0223288) in view of Suzuki et al. (JP 2003-080629).
Note: citations refer to the machine translation of JP ‘629 previously mailed on 9/29/2021].
Regarding claim 15:
Esseghir discloses a metal-based component comprising a foamed metal that is at least partially filled with a polymer-based material as previously explained.
Esseghir is silent with regard to a particle size of the filler.
The claimed values were known in the art. For example, Suzuki discloses a heat dissipater comprising a resin layer containing heat conductive fillers laminated on the surface of a metallized foamed resin (abstract; p2). The heat conductive fillers include metals such as silver or copper and have a particle size of 0.5-80 μm (p4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use metal particles having an average particle diameter within the presently claimed range to provide heat dissipating properties as known in the art.
Regarding claim 16:
Esseghir is silent with regard to a volume ratio of the filler.
The claimed values were known in the art. For example, Suzuki discloses a heat dissipater comprising a resin layer containing heat conductive fillers laminated on the surface of a metallized foamed resin (abstract; p2). The heat conductive fillers include metals such as silver or copper (p4). Suzuki teaches that the content of the filler is varied over a range of 80-300 parts by weight relative to 100 parts of the resin to provide the desired heat conductivity (p4). The examiner notes these weight values overlap with the weight values disclosed in the present invention, which would correspond to the claimed volume values (see the specification at paragraph [43]). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of conductive filler, including over values within the presently claimed range, to provide heat dissipating properties as known in the art.


Claim(s) 1, 5-12, 14-16, 18-19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al. (US 2016/0017999).
Regarding claims 1 and 6:
Boyd discloses a gasket comprising a foam metal skeleton embedded in a polymer body [0002; 0007]. The polymer can comprise electrically conductive filler (20) [0073; Fig. 5C]. The foam metal skeleton has a thickness of about 0.0125-0.50 inches (about 317-12,700 μm) [0014]. The total thickness of the gasket is at least 2.5 mil (64 μm) greater than the foam metal skeleton [0044].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thicknesses of the metal foam skeleton and the total gasket thickness, including over values resulting in a relative thickness value within the claimed ranges, to provide the desired dimensions and mechanical strength desired for a given end use.
Regarding claims 5 and 19:
Boyd teaches the gasket has high thermal conductivity [0074]. Additionally, Boyd uses the same conductive filler as used in the present invention, such as metal fillers [0073]. The examiner submits Boyd’s gasket provides the same thermal conductivity as claimed because it is otherwise the same as claimed. Alternatively, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to adjust the thermal conductivity by adjusting the amount of conductive filler to provide the desired degree of conductivity, including over values within the presently claimed range.
Regarding claim 7:
Boyd teaches the metal foam can be 70-95% void space [0037].
Regarding claims 8 and 18:
Boyd teaches metals include copper, aluminum, etc. [0045].
Regarding claim 9:
Boyd teaches polymers include polyurethane and fluorosilicone rubber [0042-0043].
Regarding claim 10:
Boyd teaches the polymer can fully fill the metal composite, i.e., the polymer volume equals the metal volume [0044].
Regarding claims 11-12 and 14-15:
Boyd teaches fillers include metals such as copper, nickel, etc., and have spherical, flake, or fibrous shapes [0073]. The filler has diameters in the micron, submicron, or nano range [0073].
Regarding claim 16:
Boyd teaches the gasket has high electrical conductivity and low resistance [0074]. Additionally, Boyd uses the same conductive filler as used in the present invention, such as metal fillers [0073]. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to adjust the electrical conductivity by adjusting the amount of conductive filler, including over values within the presently claimed range, to provide the desired degree of conductivity for a given end use.
Regarding claims 21-22:
Boyd teaches the gasket has high electrical conductivity and low resistance [0074]. Additionally, Boyd uses the same conductive filler as used in the present invention, such as metal fillers [0073]. The examiner submits Boyd’s gasket provides the same sheet resistance as claimed because it is otherwise the same as claimed. Alternatively, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to adjust the electrical conductivity by adjusting the amount of conductive filler to provide the desired degree of conductivity, including over values resulting in a sheet resistance within the presently claimed range.


Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive.

Applicant’s amendments to claim 1 overcome the previous rejections over Jarema (US 3,707,401). The reference is silent with regard to a polymer component comprising an electrically conductive filler that is present on a surface and in an interior portion of the metal foam, and a metal foam having a thickness of 1,000 μm and a ratio of thicknesses (T/MT) as presently claimed. Additionally, the metal fibers and flakes that can be used in the polymer component are only located on the surface of metal foam (col 8 ln 70-col 9 ln 35; col 9 ln 71-col 10 ln 10; Fig. 3).

Applicant argues Esseghir discloses larger structures (i.e., larger thicknesses than claimed) and does not disclose a ratio of thicknesses (T/MT) as claimed (p6).
While the examiner agrees that Esseghir discloses an example using a metal foam having a thickness outside the presently claimed range, the disclosure is not limited to this example. “[A]pplicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). Instead, the reference is silent with regard to preferred thickness values, but does teach that cell sizes in the foam can range from 0.5-10 mm [0017-0018]. This disclosure provides one of ordinary skill a range of potential thicknesses because a foam with cell sizes of, e.g., 8 mm would need to be at least a little larger than 8 mm. Furthermore, the polymer-based material can have a thickness of 50-1,000 μm [0031]. Therefore, Esseghir provides one of ordinary skill in the art motivation to vary the thicknesses of the metal foam and the plastic coating over wide ranges. Additionally, a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). In view of these disclosures, the examiner concludes it would have been obvious to one of ordinary skill in the art to vary the dimensions of both the metal foam and the polymer-based material, including over values resulting in a thickness ratio (T/MT) within the claimed range.

Applicant’s amendments to claim 6 to require a maximum thickness of 500 μm overcome rejections based on Esseghir. As noted, the reference teaches cell sizes as low as 0.5 mm (500 μm). One of ordinary skill in the art would not have been motivated to provide a metal foam having a thickness equal to or less than the cell sizes because such a thickness could not be formed and/or would no longer provide a foam material.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787